November 15, 1918. The opinion of the Court, en banc, was delivered by
This is an appeal from conviction and sentence of the defendants. This is a case brought by the State against the defendants on the 18th day of September, 1917, on a warrant issued by the magistrate for Johns Island, charging the defendant, Isaiah Murray, with selling, and the defendant, Emelio Ferri, with buying, 25 pounds of lint seed cotton for $1.50 in contravention of the act of February 15, 1916, which reads as follows, the penalty clause being omitted:
"Section 1. Traffic in Seed Cotton in Certain CountiesProhibited for Certain Period. — Be it enacted by the General Assembly of the State of South Carolina, That the traffic by purchase, barter or exchange in all or any seed cotton or unpacked lint cotton, whether long cotton, known as sea island cotton, short staple cotton, or any other class, kind, staple, grade, or description of cotton whatsoever, within counties containing cities of fifty thousand inhabitants or more, in the State of South Carolina, between August 1st and December 31st of any year, is hereby declared against the public welfare, and is prohibited, and it shall be unlawful to issue any license for such purpose."
The defendants demurred to the indictment or warrant at the trial, and asked for a directed verdict on the ground that the act was unconstitutional, being repugnant to the United States Constitution and the State Constitution 1895, in that it seeks to abridge the privileges and immunities of citizens, prevents them from disposing of their property, deprives them of their liberty of carrying on a useful and legitimate business, deprives them of their rights of property, and *Page 221 
denies to them the equal protection of the laws. Both these motions were overruled and the defendants were convicted and fined $10 each.
The case was appealed to the Circuit Court and was argued before his Honor, Judge Peurifoy, who sustained the judgment of the magistrate, and declared the said act constitutional on the ground that the statute was not special legislation and was not prohibitive, but merely a regulation, and from this decree the defendants have appealed to this Court.
The exceptions, six in number, raise the question that the statute is special legislation and a denial of the equal protection of the laws.
We will consider the question: "Is this statute special legislation?"
It looks like the act in question shows on its face that it is a clear attempt to violate the Constitution. In making the classification to apply to counties containing cities of 50,000 or more, there must be shown that there is something different in their needs from that of counties having cities of less than 50,000.
The classification as to buying of seed cotton in this State applies to Charleston county alone, and it may be a long time before any other counties have the requisite number of citizens in cities, to wit, 50,000, so that the law will become general and not special. It is not reasonably to be expected that in the near future it can apply to enough counties to make the law applicable and general in any particulars. Making the law applicable to Charleston county alone is unreasonable.
The act in question is intended for Charleston county alone and cannot be anything other than a special law in violation of the plain inhibition of the Constitution. This is not in conflict with the decision in State v. Berkeley,64 S.C. 194, 41 S.E. 961. *Page 222 
The reasonableness of the classification of the counties in drawing juries is different as to buying seed cotton. The General Assembly has passed a general act regulating the traffic in seed cotton, section 454 of Criminal Code, and we see no reason why Charleston county should have different legislation from the other counties in the State, and the opinion of Justice Gage in Tisdale v. Scarborough, 99 S.C. 377,83 S.E. 594, is applicable here as to the disposition to legislate by delegation and the perniciousness of such legislation.
It is unnecessary to consider the other grounds.
The judgment is reversed.
MESSRS. JUSTICE HYDRICK and CIRCUIT JUDGES WILSON, MEMMINGER, SHIPP, SEASE, BOWMAN, TOWNSEND and McIVER, concur.